SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year Ended December 31, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-26850 FIRST DEFIANCE FINANCIAL CORP. (Exact name of registrant as specified in its charter) OHIO 34-1803915 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 601 Clinton Street, Defiance, Ohio 43512 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (419) 782-5015 Securities registered pursuant to Section 12(b) of the Act: Common Stock, Par Value $0.01 Per Share The Nasdaq Stock Market (Title of Class) (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes oNo x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of March14, 2008, there were issued and outstanding 7,076,269 shares of the Registrant’s common stock. The aggregate market value of the voting stock held by non-affiliates of the Registrant computed by reference to the average bid and ask price of such stock as of June 30, 2007 was approximately $209.8 million Documents Incorporated by Reference Parts I and II of this Form 10-K incorporate by reference certain information from the registrant’s Annual Report to shareholders for the period ended December31, 2007. PartIII of this Form 10-K incorporates by reference certain information from the registrant’s definitive Proxy Statement for the 2008 Annual Shareholders’ Meeting. PART I Item 1. Business First Defiance Financial Corp. (“First Defiance” or “the Company”) is a unitary thrift holding company that, through its subsidiaries, First Federal Bank of the Midwest (“First Federal”) and First Insurance & Investments (“First Insurance”) (“the Subsidiaries”), focuses on traditional banking and property and casualty, life and group health insurance products. The Company’s traditional banking activities include originating and servicing residential, commercial, and consumer loans and providing a broad range of depository services. The Company’s insurance activities consist primarily of commissions relating to the sale of property and casualty, life and group health insurance and investment products. At December 31, 2007, the Company had consolidated assets of $1.609 billion, consolidated deposits of $1.218 billion, and consolidated stockholder’s equity of $166.0 million. The Company was incorporated in Ohio in June of 1995. Its principal executive offices are located at 601 N. Clinton Street, Defiance, Ohio 43512, and its telephone number is (419) 782-5015. First Defiance's Internet site, www.fdef.com contains a hyperlink under the Investor Relations section to EDGAR where the annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 are available free of charge as soon as reasonably practicable after First Defiance has filed the report with the SEC. The Subsidiaries The Company’s core business operations are conducted through the Subsidiaries: First Federal Bank of the Midwest:First Federal is a federally chartered stock savings bank headquartered in Defiance, Ohio. As of December 31, 2007, it conducts operations through 27 full service banking center offices in Allen, Defiance, Fulton, Hancock, Henry, Lucas, Ottawa, Paulding, Putnam, Seneca, Williams and Wood Counties in northwest Ohio and 1 full service banking center office in Allen county in northeast Indiana.First Federal opened this northest Indiana branch on August 6, 2007 in Fort Wayne, Indiana. On February 11, 2008, First Federal opened a banking center in Glandorf, Ohio, located in Putnam County. That office was First Federal’s 27thbanking center. On January 21, 2005, First Defiance completed the acquisition of ComBanc, Inc. (ComBanc) and its subsidiary, the Commercial Bank, Delphos, Ohio. That acquisition added four branch offices located in Allen County, Ohio which is adjacent to First Defiance’s existing footprint. On April 8, 2005, First Defiance completed the acquisition of the Genoa Savings and Loan Company, (Genoa) which added three offices in the metropolitan Toledo, Ohio area. On October 2, 2007 First Defiance entered into an Agreement and Plan of Merger with Pavilion Bancorp, Inc. (“Pavilion”). Under the terms of the Agreement, First Defiance will acquire Pavilion and its wholly owned subsidiary, Bank of Lenawee, which is headquartered in Adrian, Michigan. First Defiance has agreed to purchase the outstanding shares of Pavilion for 1.4209 shares of First Defiance common stock plus $37.50 in cash. The acquisition will add eight banking offices in Hillsdale and Lenawee Counties in Southeast Michigan. First Federal is primarily engaged in community banking. It attracts deposits from the general public through its offices and uses those and other available sources of funds to originate residential real - 2 - estate loans, non-residential real estate loans, commercial loans, home improvement and home equity loans and consumer loans. In addition, First Federal invests in U.S. Treasury and federal government agency obligations, obligations of the State of Ohio and its political subdivisions, mortgage-backed securities which are issued by federal agencies, including REMICs and CMOs and corporate bonds. First Federal’s deposits are insured by the Federal Deposit Insurance Corporation (FDIC). First Federal is a member of the Federal Home Loan Bank (FHLB) System. First Insurance & Investments:First Insurance & Investments (First Insurance) is a wholly owned subsidiary of First Defiance. First Insurance is an insurance agency that does business in the Defiance, Ohio area. First Insurance offers property and casualty insurance, life insurance, group health insurance, and investment products. On February 28, 2007, First Defiance completed the acquisition of Huber, Harger, Welt and Smith (HHWS), an insurance agency headquarted in Bowling Green, Ohio.HHWS was integrated into First Insurance. That acquisition added one office located in Wood County, Ohio. Securities First Defiance’s securities portfolio is managed in accordance with a written policy adopted by the Board of Directors and administered by the Investment Committee. The Chief Financial Officer, the Chief Operating Officer, and the Chief Executive Officer of First Federal can each approve transactions up to $1million. Two of the three officers are required to approve transactions between $1 million and $5million. All transactions in excess of $5million must be approved by the Board of Directors. First Defiance’s investment portfolio includes 24 CMO and REMIC issues totaling $23.3 million, all of which are fully amortizing securities.Management does not believe the risks associated with any of its CMO or REMIC investments are significantly different from risks associated with other pass-through mortgage-backed securities. First Defiance does not invest in off-balance sheet derivative securities. Management determines the appropriate classification of debt securities at the time of purchase. Debt securities are classified as held-to-maturity when First Defiance has the positive intent and ability to hold the securities to maturity. Held-to-maturity securities are stated at amortized cost. Debt securities not classified as held-to-maturity and equity securities are classified as available-for-sale. Available-for-sale securities are stated at fair value. The amortized cost and fair value of securities at December 31, 2007 by contractual maturity are shown below. Expected maturities will differ from contractual maturities because issuers may have the right to call or prepay obligations with or without call or prepayment penalties. For purposes of the maturity table, mortgage-backed securities, which are not due at a single maturity date, have been allocated over maturity groupings based on the weighted-average contractual maturities of underlying collateral. The mortgage-backed securities may mature earlier than their weighted-average contractual maturities because of principal prepayments. - 3 - Contractually Maturing Total Weighted Weighted Weighted Weighted Under 1 Average 1 - 5 Average 6-10 Average Over 10 Average Year Rate Years Rate Years Rate Years Rate Amount Yield (Dollars in Thousands) Mortgage-backed securities $ 6,783 5.22 % $ 14,880 5.15 % $ 4,834 5.16 % $ 1,001 5.27 % $ 27,498 5.19 % REMICs and CMOs 3,429 4.40 18,669 4.94 1,080 4.75 2 5.00 23,180 4.85 U.S. government and federal agency obligations 13,050 5.37 4,210 4.99 7,374 5.40 −- − 24,634 5.32 Obligations of states and political subdivisions (1) 1,013 4.93 7,959 4.56 1,550 5.13 17,625 4.58 28,147 4.62 Trust preferred stock − − − 9,723 7.08 9,723 7.08 Total $ 24,275 $ 45,718 $ 14,838 $ 28,351 $ 113,182 Unamortized premiums/ (discounts) (298 ) Unrealized loss on securities available for sale 603 Total $ 113,487 (1) Tax exempt yield based on effective tax rate of 35%. Actual coupon rate is approximately equal to the weighted average rate disclosed in the table times 65%. The carrying value of investment securities is as follows: December 31 2007 2006 2005 (In Thousands) Available-for-sale securities: U. S. treasury and federal agency obligations 24,918 36,043 41,065 Obligations of state and political subdivisions 28,819 25,254 23,818 CMOs, REMICS and mortgage-backed securities 49,991 41,207 40,395 Trust preferred stock 8,642 8,178 7,801 Total $ 112,370 $ 110,682 $ 113,079 Held-to-maturity securities: Mortgage-backed securities $ 817 $ 1,081 $ 1,330 Obligations of state and political subdivisions 300 360 445 Total $ 1,117 $ 1,441 $ 1,775 For additional information regarding First Defiance’s investment portfolio refer to Note5 to the consolidated financial statements. Interest-Bearing Deposits First Defiance had interest-earning deposits in the FHLB of Cincinnati amounting to $1.4 million and $2.4 million at December 31, 2007 and 2006, respectively.Also at December 31, 2007, there were $10.2 million in federal funds sold, held at other financial institutions. - 4 - Residential Loan Servicing Activities Servicing mortgage loans for investors involves a contractual right to receive a fee for processing and administering loan payments on mortgage loans that are not owned by the Company and are not included on the Company’s balance sheet. This processing involves collecting monthly mortgage payments on behalf of investors, reporting information to those investors on a monthly basis and maintaining custodial escrow accounts for the payment of principal and interest to investors and property taxes and insurance premiums on behalf of borrowers. At December 31, 2007, First Federal serviced 8,580 loans totaling $715.5 million. The vast majority of the loans serviced for others are fixed rate conventional mortgage loans. As compensation for its mortgage servicing activities, the Company receives servicing fees, usually 0.25% per annum of the loan balances serviced, plus any late charges collected from delinquent borrowers and other fees incidental to the services provided. In the event of a default by the borrower, the Company receives no servicing fees until the default is cured. The following table sets forth certain information regarding the number and aggregate principal balance of the mortgage loans serviced by the Company, including both fixed and adjustable rate loans, at various interest rates: December 31 2007 2006 2005 Percentage Percentage Percentage of of of Number Aggregate Aggregate Number Aggregate Aggregate Number Aggregate Aggregate of Principal Principal of Principal Principal of Principal Principal Rate Loans Balance Balance Loans Balance Balance Loans Balance Balance (Dollars in Thousands) Less than 5.00% 759 $ 57,448 8.03 % 810 $ 65,938 9.91 % 865 $ 74,784 12.41 % 5.00% - 5.99% 3,222 249,600 34.89 3,473 280,779 42.20 3,689 310,665 51.56 6.00% - 6.99% 3,897 363,018 50.74 3,129 278,651 41.87 2,356 190,172 31.56 7.00% - 7.99% 620 41,918 5.86 582 36,158 5.43 465 21,766 3.61 8.00% - 8.99% 70 3,164 0.44 86 3,476 0.52 108 4,483 0.75 9.00% and over 12 339 0.04 17 437 0.07 28 641 0.11 Total 8,580 $ 715,487 100.00 % 8,097 $ 665,439 100.00 % 7,511 $ 602,511 100.00 % Loan servicing fees decrease as the principal balance on the outstanding loan decreases and as the remaining time to maturity of the loan shortens. The following table sets forth certain information regarding the remaining maturity of the mortgage loans serviced by the Company as of the dates shown. 2007 2006 2005 Maturity Number of Loans % of Numberof Loans Unpaid Principal Amount % of Unpaid Principal Amount Number of Loans % of Number of Loans Unpaid Principal Amount % of Unpaid Principal Amount Number of Loans % of Number of Loans Unpaid Principal Amount % of Unpaid Principal Amount (Dollars in Thousands) 1–5 years 546 6.36 % $ 35,049 4.90 % 559 6.90 % $ 40,545 6.09 % 546 7.27 % $ 40,710 6.76 % 6–10 years 1,041 12.13 48,412 6.77 659 8.14 26,342 3.96 602 8.01 27,965 4.64 11–15 years 1,991 23.21 134,243 18.76 2,408 29.74 163,796 24.61 2,573 34.26 177,564 29.47 16–20 years 830 9.67 68,412 9.56 992 12.25 81,262 12.21 1,006 13.39 83,444 13.85 21–25 years 590 6.88 49,132 6.87 338 4.17 28,604 4.30 207 2.76 17,254 2.86 More than 25 years 3,582 41.75 380,239 53.14 3,141 38.80 324,890 48.83 2,577 34.31 255,574 42.42 Total 8,580 100.00 % $ 715,487 100.00 % 8,097 100.00 % $ 665,439 100.00 % 7,511 100.00 % $ 602,511 100.00 % - 5 - Lending Activities General – A savings bank generally may not make loans to one borrower and related entities in an amount which exceeds 15% of its unimpaired capital and surplus, although loans in an amount equal to an additional 10% of unimpaired capital and surplus may be made to a borrower if the loans are fully secured by readily marketable securities. Real estate is not considered “readily marketable collateral.” Certain types of loans are not subject to these limits. In applying these limits, loans to certain borrowers may be aggregated. Notwithstanding the specified limits, a savings bank may lend to one borrower up to $500,000 “for any purpose”. At December31, 2007, First Federal’s limit on loans-to-one borrower was $25.6 million and its five largest loans (including available lines of credit) or groups of loans to one borrower, including related entities, were $20.7 million, $16.0 million, $13.6 million, $13.5 million and $13.5 million. All of these loans or groups of loans were performing in accordance with their terms at December31, 2007. Loan Portfolio Composition – The net increase in net loans receivable over the prior year was $49.5 million, $61.8 million, and $285.6 million in 2007, 2006, and 2005, respectively. First Defiance acquired net loans of $117.5 million in the ComBanc acquisition and $66.9 million in the Genoa acquisition in 2005. The loan portfolio contains no foreign loans.The Company’s loan portfolio is concentrated geographically in its northwest Ohio market area.Management has identified lending for income generating rental properties as an industry concentration.Total loans for income generating property totaled $336.8 million at December 31, 2007, which represents 26% of the Company’s loan portfolio. The following table sets forth the composition of the Company’s loan portfolio by type of loan at the dates indicated. December 31 2007 2006 2005 2004 2003 Amount % Amount % Amount % Amount % Amount % (Dollars in Thousands) Real estate: One to four family residential $ 231,921 17.9 % $ 250,808 20.1 % $ 275,497 23.2 % $ 187,775 20.9 % $ 162,111 21.6 % Five or more family residential 56,774 4.4 57,263 4.6 50,040 4.2 39,049 4.4 30,322 4.0 Nonresidential real estate 545,077 42.1 522,597 41.9 501,943 42.2 376,115 42.0 311,101 41.4 Construction 13,146 1.0 17,339 1.4 21,173 1.8 15,507 1.7 16,830 2.3 Total real estate loans 846,918 65.4 848,007 68.0 848,653 71.4 618,446 69.0 520,364 69.3 Other: Consumer finance 37,401 2.9 43,320 3.5 54,657 4.6 45,213 5.1 39,808 5.3 Commercial 283,072 21.8 232,914 18.7 171,289 14.4 141,644 15.8 120,677 16.0 Home equity and improvement 128,080 9.9 122,789 9.8 113,000 9.5 90,839 10.1 70,038 9.3 Mobile home 342 − 450 − 640 .1 299 − 449 0.1 Total non-real estate loans 448,895 34.6 399,473 32.0 339,586 28.6 277,995 31.0 230,972 30.7 Total loans 1,295,813 100.0 % 1,247,480 100.0 % 1,188,239 100.0 % 896,441 100.0 % 751,336 100.0 % Less: Loans in process 5,085 6,409 8,782 6,341 6,079 Deferred loan origination fees 1,032 1,182 1,303 1,232 1,158 Allowance for loan losses 13,890 13,579 13,673 9,956 8,844 Net loans $ 1,275,806 $ 1,226,310 $ 1,164,481 $ 878,912 $ 735,255 In addition to the loans reported above, First Defiance had $5.8 million, $3.4 million, $5.3 million, $2.3 million and $5.9 million in loans classified as held for sale at December31, 2007, 2006, 2005, 2004 and 2003, respectively. The fair value of such loans, which are all single-family residential mortgage loans, approximated their carrying value for all years presented. - 6 - Contractual Principal, Repayments and Interest Rates –The following table sets forth certain information at December31, 2007 regarding the dollar amount of gross loans maturing in First Defiance’s portfolio, based on the contractual terms to maturity. Demand loans, loans having no stated schedule of repayments and no stated maturity and overdrafts are reported as due in one year or less. Due Less than 1 Due 1-2 Due 3-5 Due 5-10 Due 10-15 Due 15+ Years After December 31, 2007 Total (In Thousands) Real estate $ 116,775 $ 60,190 $ 188,536 $ 362,424 $ 58,593 $ 60,400 $ 846,918 Non-real estate: Commercial 149,996 34,782 67,008 29,491 1,784 11 283,072 Home equity and improvement 8,819 11,677 54,172 5,335 635 47,442 128,080 Mobile home 83 61 88 110 - − 342 Consumer finance 14,275 10,209 12,262 530 101 24 37,401 Total $ 289,948 $ 116,919 $ 322,066 $ 397,890 $ 61,113 $ 107,877 $ 1,295,813 The schedule above does not reflect the actual life of the Company’s loan portfolio. The average life of loans is substantially less than their contractual terms because of prepayments and due-on-sale clauses, which give First Defiance the right to declare a conventional loan immediately due and payable in the event, among other things, that the borrower sells the real property subject to the mortgage and the loan is not repaid. The following table sets forth the dollar amount of gross loans due after one year from December31, 2007 which have fixed interest rates or which have floating or adjustable interest rates. Floating or Fixed Adjustable Rates Rates Total (In Thousands) Real estate $ 106,253 $ 623,890 $ 730,143 Commercial 8,064 125,012 133,076 Other 84,673 57,973 142,646 $ 198,990 $ 806,875 $ 1,005,865 Originations, Purchases and Sales of Loans – The lending activities of First Defiance are subject to the written, non-discriminatory, underwriting standards and loan origination procedures established by the Board of Directors and management. Loan originations are obtained from a variety of sources, including referrals from existing customers, real estate brokers, developers, builders, and existing customers; newspapers and radio advertising; and walk-in customers. First Defiance’s loan approval process for all types of loans is intended to assess the borrower’s ability to repay the loan, the viability of the loan, and the adequacy of the value of the collateral that will secure the loan. A commercial loan application is first reviewed and underwritten by one of the commercial loan officers, who may approve credits within their lending limit. Another loan officer with limits sufficient to cover the exposure must approve credits exceeding an individual’s lending limit. All credits which exceed $100,000 in aggregate exposure must be presented for review or approval to the Senior Loan - 7 - Committee comprised of senior lending personnel. Credits which exceed $1,000,000 in aggregate exposure must be presented for approval to the Executive Loan Committee, a committee of First Federal’s Board of Directors. Residential mortgage applications are accepted by retail lenders or branch managers, who utilize an automated underwriting system to review the loan request. First Federal also receives mortgage applications via an online residential mortgage origination system. A final approval of all residential mortgage applications is made by a member of a centralized underwriting staff within their designated lending limits. Loan requests in excess or outside an individual underwriter’s limit are approved by the Senior Loan Committee and if necessary by the Executive Loan Committee. Retail lenders and branch managers are authorized to originate and approve direct consumer loan requests that are within policy guidelines and within the lender’s approved lending limit. Loans in excess of the lender’s approved lending limit may be approved by retail lending managers up to their approved lending limit. Loans in excess of the retail lending manager’s authorized lending limit or outside of policy must be approved by Senior Loan Committee and if necessary by the Executive Loan Committee. Indirect consumer loans originated by auto dealers are underwritten and approved by a designated underwriter in accordance with company policy and lending limits. First Defiance offers adjustable-rate loans in order to decrease the vulnerability of its operations to changes in interest rates. The demand for adjustable-rate loans in First Defiance’s primary market area has been a function of several factors, including customer preference, the level of interest rates, the expectations of changes in the level of interest rates and the difference between the interest rates offered for fixed-rate loans and adjustable-rate loans. The relative amount of fixed-rate and adjustable-rate residential loans that can be originated at any time is largely determined by the demand for each in a competitive environment. Adjustable-rate loans represented 4.0% of First Defiance’s total originations of one-to-four family residential mortgage loans in 2007 compared to 6.0% and 17.3% during 2006 and 2005, respectively. Adjustable-rate loans decrease the risks associated with changes in interest rates, but involve other risks, primarily because as interest rates rise, the payment by the borrower rises to the extent permitted by the terms of the loan, thereby increasing the potential for default. At the same time, the marketability of the underlying property may be adversely affected by higher interest rates. The following table shows total loans originated, loan reductions, and the net increase in First Defiance’s total loans during the periods indicated: - 8 - Years Ended December 31 2007 2006 2005 (In Thousands) Loan originations: Single family residential $ 216,203 $ 162,499 $ 164,687 Multi-family residential 22,119 71,671 85,733 Non-residential real estate 145,675 168,909 162,823 Construction 18,633 24,026 27,637 Commercial 243,229 174,081 133,021 Home equity and improvement 29,934 40,498 34,221 Consumer finance 23,931 42,162 50,056 Total loans originated 699,724 683,846 658,178 Loans acquired in acquisitions − − 184,218 Loan reductions: Loan pay-offs 265,367 242,137 261,046 Mortgage loans sold 136,413 134,000 111,345 Periodic principal repayments 247,296 250,324 175,220 649,076 626,461 547,611 Net increase in total loans $ 50,648 $ 57,385 $ 294,785 The loans acquired in the Genoa acquisition in 2005 by category were as follows: Single family residential – $36.3 million, multi-family residential – $719,000, non-residential real estate – $7.5 million, construction - $4.5 million, commercial – $1.7 million, home equity and improvement – $13.4 million and consumer finance – $3.7 million. The loans acquired in the ComBanc acquisition in 2005 by category were as follows: Single family residential – $33.1 million, multi-family residential – $2.8 million, non-residential real estate – $57.2 million, construction - $1.9 million, commercial – $12.7 million, home equity and improvement–$4.6 million and consumer finance – $7.2 million. Asset Quality First Defiance’s credit policy establishes guidelines to manage credit risk and asset quality. These guidelines include loan review and early identification of problem loans to ensure sound credit decisions. First Defiance’s credit policies and review procedures are meant to minimize the risk and uncertainties inherent in lending. In following the policies and procedures, management must rely on estimates, appraisals and evaluations of loans and the possibility that changes in these could occur because of changing economic conditions. Delinquent Loans — The following table sets forth information concerning delinquent loans at December 31, 2007, in dollar amount and as a percentage of First Defiance’s total loan portfolio. The amounts presented represent the total outstanding principal balances of the related loans, rather than the actual payment amounts that are past due. - 9 - 30 to 59 Days 60 to 89 Days 90 Days and Over Total Amount Percentage Amount Percentage Amount Percentage Amount Percentage (Dollars in Thousands) Single – family residential $ 1,243 0.10 % $ 564 0.04 % $ 2,257 0.17 % $ 4,064 0.31 % Nonresidential and Multi-family residential 2,381 0.18 2,310 0.18 5,917 0.46 10,608 0.82 Home equity and improvement 1,351 0.10 46 0.00 351 0.03 1,748 0.13 Consumer finance 304 0.03 10 0.00 17 0.00 331 0.03 Commercial 217 0.02 382 0.03 675 0.05 1,274 0.10 Total $ 5,496 0.43 % $ 3,312 0.25 % $ 9,217 0.71 % $ 18,561 1.39 % Overall the level of delinquencies at December 31, 2007 has increased from the levels at December 31, 2006, when First Defiance reported that 1.11% of its outstanding loans were at least 30 days delinquent. The level of total loans 90 or more days delinquent has increased to 0.71% at December 31, 2007 from 0.58% at December 31, 2006. Overall the level of loans that were 30 to 59 days past due and 60 to 89 days past due increased from $4.8 million (0.40%) and $1.5 million (0.12%) respectively at December 31, 2006 to $5.5 million (0.42%) and $3.3 million (0.25%) respectively at December 31, 2007. Management has assessed the collectability of all loans that are 90 days or more delinquent as part of its procedures in establishing the allowance for loan losses. Nonperforming Assets – All loans are reviewed on a regular basis and are placed on a non-accrual status when, in the opinion of management, the collectability of additional interest is deemed insufficient to warrant further accrual. Generally, First Defiance places all loans more than 90 days past due on non-accrual status. When a loan is placed on nonaccrual status, total unpaid interest accrued to date is reversed. Subsequent payments are either applied to the outstanding principal balance or recorded as interest income, depending on the assessment of the ultimate collectability of the loan. First Defiance considers that a loan is impaired when, based on current information and events, it is probable that it will be unable to collect all amounts due (both principal and interest) according to the contractual terms of the loan agreement. First Defiance measures impairment based on the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s observable market price, or the fair value of the collateral, if collateral dependent. If the estimated recoverability of the impaired loan is less than the recorded investment, First Defiance will recognize impairment by allocating a portion of the allowance for loan losses. Impaired loans acquired in the ComBanc and Genoa acquisitions have been accounted for under the provisions of AICPA Statement of Position 03-3 – Accounting for Certain Loans or Debt Securities Acquired in a Transfer. Such loans were recorded at their fair value, which was estimated based on the expected cash flow of the acquired loan. In the Genoa acquisition, 10 loan relationships with a stated value of $1.5 million were recorded at $721,000. In the ComBanc acquisition, 12 loan relationships with a stated value of $3.4 million were recorded at $2.0 million. At December 31, 2007, 15 loan relationships remained with a contractual balance of $3.0 million and were recorded at $1.7 million. If management expectations about the cash flow of those loans changes over time, the difference will be recognized as a yield adjustment over the remaining life of the respective loan. In 2007, two loan relationships totaling $205,000 were paid in full and $133,000 of impairment was recognized as a yield adjustment. There were no significant changes in the expected cash flows of the remaining loan relationships in 2007. - 10 - Loans originated by First Federal having recorded investments of $8.6 million, $4.2 million,and $822,000 were considered impaired as of December31, 2007, 2006 and 2005, respectively. These amounts exclude large groups of small-balance homogeneous loans that are collectively evaluated for impairment such as residential mortgage, consumer installment, and credit card loans. There was $338,000 of interest received and recorded in income during 2007 related to impaired loans. There was $111,000 and $61,000 recorded in 2006 and 2005 respectively. Unrecorded interest income based on the loan’s contractual terms on these impaired loans and all non-performing loans in 2007, 2006 and 2005 was $1.3 million, $625,000, and $308,000, respectively. The average recorded investment in impaired loans during 2007, 2006 and 2005 (excluding loans accounted for under SOP 03-3) was $9.6 million, $4.4 million and $1.1 million, respectively. The total allowance for loan losses related to these loans was $1.4 million, $969,000, and $380,000 at December 31, 2007, 2006 and 2005, respectively. Real estate acquired by foreclosure is classified as real estate owned until such time as it is sold. First Defiance also repossesses other assets securing loans, consisting primarily of automobiles. When such property is acquired it is recorded at the lower of the restated loan balance, less any allowance for loss, or fair value. Costs relating to development and improvement of property are capitalized, whereas costs relating to holding the property are expensed. Valuations are periodically performed by management and a write-down of the value is recorded with a corresponding charge to operations if it is determined that the carrying value of property exceeds its estimated net realizable value. During 2007, First Defiance recognized $698,000 of expense related to write-downs in value of real estate acquired by foreclosure. The balance of real estate owned at December 31, 2007 was $2.4 million and other repossessed assets totaled $50,000. As of December31, 2007, First Defiance’s total non-performing loans amounted to $9.2 million or .71% of total loans, compared to $7.3 million or 0.59% of total loans, at December31, 2006. Non-performing loans are loans which are more than 90 days past due and are all classified as non-accrual at December 31, 2007. The nonperforming loan balance includes $5.0 million of loans originated by First Federal also considered impaired and $24,000 of acquired loans accounted for under SOP 03-3. The following table sets forth the amounts and categories of First Defiance’s non-performing assets (excluding impaired loans not considered non-performing) and troubled debt restructurings at the dates indicated. - 11 - December 31 2007 2006 2005 2004 2003 (Dollars in Thousands) Nonperforming loans: Single-family residential $ 2,608 $ 1,980 $ 2,648 $ 419 $ 471 Nonresidential and multi-family residential real estate 5,917 4,977 1,917 1,014 1,092 Commercial 675 272 287 450 949 Mobile home − Consumer finance 17 54 100 10 33 Total nonperforming loans 9,217 7,283 4,952 1,893 2,545 Real estate owned 2,410 2,321 315 49 397 Other repossessed assets 50 71 89 49 7 Total repossessed assets 2,460 2,392 404 98 404 Total nonperforming assets $ 11,677 $ 9,675 $ 5,356 $ 1,991 $ 2,949 Troubled debt restructurings $ 3,920 $ 5,590 $ 546 $ − $ − Total nonperforming assets as a percentage of total assets of continuing operations 0.73 % 0.63 % 0.37 % 0.18 % 0.28 % Total nonperforming loans and troubled debt restructurings as a percentage of total loans 0.71 % 0.59 % 0.42 % 0.21 % 0.34 % Allowance for loan losses as a percent of total nonperforming assets 118.95 % 140.35 % 255.28 % 500.05 % 299.90 % In addition to the $9.2 million of loans reported above and $5.3 million of loans considered impaired (including loans accounted for under SOP 03-3), which are not included in the loans reported above, there are approximately $39.4 million of performing loans where known information about possible credit problems of the borrowers causes management to have doubts as to the ability of such borrowers to comply with the present loan repayment terms and which may result in the inclusion of such loans in non-performing loans at some future date. In analyzing these loans for the purpose of determining the adequacy of the allowance for loan losses, management has determined that these loans generally have significant collateral, strong guarantors, or both. Allowance for Loan Losses –First Defiance maintains an allowance for loan losses to absorb probable incurred credit losses in the loan portfolio. The balance of the allowance is based upon an assessment of prior loss experience, the volume and type of lending conducted by First Defiance, industry standards, past due loan amounts and trends, general economic conditions and other factors related to the collectability of the loan portfolio. The Company principally uses its own loss experience in calculating its loan loss provision. However, in those instances where the Company’s experience with certain types of lending is new or recent and therefore historical losses are less meaningful, management will consider such other factors as industry loss statistics, experience of other financial institutions operating in the same geographic area, and inherent risks associated with the borrower in determining the required allowance. In evaluating the adequacy of its allowance each quarter, management grades all loans in the commercial portfolio using a scale of one to ten. Loans graded in the three worst categories (substandard, doubtful and loss) generally have specific allowances. Loans graded as substandard would - 12 - generally have allowances that range between zero and 20% based on management’s knowledge of the credit and other local factors. Substandard loans that have no allowances generally exhibit negative financial characteristics, such as poor cash flow or declining sales, but have offsetting credit strengths, such as an abundance of collateral or the existence of a strong guarantor. Loans classified as doubtful generally have an allowance of 50% and loans classified as loss have a 100% loan loss provision, unless other facts and circumstances, such as strength of collateral or strength of guarantors warrant a different percentage. Management also engages a third-party to perform an independent loan review on a semi-annual basis. That third party reviews all loan relationships in excess of $250,000 and, among other things, challenges management’s loan grades. Loans charged-off are charged against the allowance when such loans meet the Company’s established policy on loan charge-offs and the allowance itself is adjusted quarterly by recording a provision for loan losses. As such, actual losses and losses provided for should be approximately the same if the overall quality, composition and size of the portfolio remains static. To the extent that the portfolio grows at a rapid rate or overall quality deteriorates, the provision generally will exceed charge-offs. However, in certain circumstances, including in 2006, net charge-offs may exceed the provision for loan losses when management determines that loans previously provided for in the allowance for loan losses are uncollectible and should be charged off. Although management believes that it uses the best information available to make such determinations, future adjustments to the allowances may be necessary, and net earnings could be significantly affected, if circumstances differ substantially from the assumptions used in making the initial determinations. At December 31, 2007, First Defiance’s allowance for loan losses amounted to $13.9 million compared to $13.6 million at December 31, 2006. The following table sets forth the activity in First Defiance’s allowance for loan losses during the periods indicated. Years Ended December 31 2007 2006 2005 2004 2003 (Dollars in Thousands) Allowance at beginning of year $ 13,579 $ 13,673 $ 9,956 $ 8,844 $ 7,496 Provision for credit losses 2,306 1,756 1,442 1,549 1,719 Allowance acquired in acquisitions − − 3,027 − − Charge-offs: One to four family residential real estate 256 513 182 52 18 Commercial real estate 1,803 1,028 226 58 162 Commercial 99 177 267 390 375 Consumer finance 161 392 354 186 170 Home equity and improvement 81 166 25 − − Total charge-offs 2,400 2,276 1,054 686 725 Recoveries 405 426 302 249 354 Net charge-offs 1,995 1,850 752 437 371 Ending allowance $ 13,890 $ 13,579 $ 13,673 $ 9,956 $ 8,844 Allowance for loan losses to total non-performing loans at end of year 150.70 % 186.45 % 276.11 % 525.94 % 347.50 % Allowance for loan losses to total loans at end of year 1.08 % 1.10 % 1.16 % 1.13 % 1.19 % Allowance for loan losses to net charge-offs for the year 696.24 % 734.00 % 1,818.22 % 2,278.26 % 2,383.82 % Net charge-offs for the year to average loans 0.15 % 0.15 % 0.07 % 0.05 % 0.06 % - 13 - The provision for credit losses has remained stable over the five-year period shown in the above table. Although charge-offs increased significantly in 2007 and 2006 over previous year levels, the relative level of loan charge-offs is still considered low when compared to a peer group of Midwest Banks with assets between $750 million and $2.5 billion. The allowance for loan losses increased significantly in 2005 because of allowances acquired in the acquisitions. The level of charge-offs increased in 2007, 2006 and 2005 because of general growth in the overall portfolio, deteriorating economic conditions, and to a lesser extent activity related to acquired loans. Management anticipates that the level of charge-offs will likely remain consistent with 2007 and 2006 activity as the current level of non-performing loans are resolved. Management also believes the level of allowance for loan losses is sufficient to cover anticipated charge-offs. The following table sets forth information concerning the allocation of First Defiance’s allowance for loan losses by loan categories at the dates indicated. For information about the percent of total loans in each category to total loans, see “Lending Activities-Loan Portfolio Composition.” December 31 2007 2006 2005 2004 2003 Percent of Percent of Percent of Percent of Percent of total loans total loans total loans total loans total loans Amount by category Amount by category Amount by category Amount by category Amount by category (Dollars in Thousands) Single family residential $ 2,112 17.9 % $ 2,077 20.1 % $ 1,484 23.2 % $ 239 22.8 % $ 386 24.4 % Nonresidential and Multi-family residential real estate 7,750 47.5 8,551 46.5 8,965 46.4 6,538 46.3 6,265 45.1 Other: Commercial loans 3,420 21.8 2,244 18.7 2,287 14.4 2,454 15.8 1,424 15.9 Consumer and home equity and improvement loans 608 12.8 707 14.7 937 16.0 725 15.1 769 14.6 $ 13,890 100.0 % $ 13,579 100.0 % $ 13,673 100.0 % $ 9,956 100.0 % $ 8,844 100.0 % Sources of Funds General – Deposits are the primary source of First Defiance’s funds for lending and other investment purposes. In addition to deposits, First Defiance derives funds from loan principal repayments. Loan repayments are a relatively stable source of funds, while deposit inflows and outflows are significantly influenced by general interest rates and money market conditions. Borrowings from the FHLB may be used on a short-term basis to compensate for reductions in the availability of funds from other sources. They may also be used on a longer-term basis for general business purposes. During 2007, First Defiance issued $15.0 million of trust preferred securities through an unconsolidated affiliated trust. Proceeds from the offering were used for general corporate purposes including funding of dividends and stock buybacks as well as bolstering regulatory capital at the First Federal level. First Defiance also issued $20.0 million of similar trust preferred securities in 2005. Deposits – First Defiance’s deposits are attracted principally from within First Defiance’s primary market area through the offering of a broad selection of deposit instruments, including checking accounts, money market accounts, regular savings accounts, and term certificate accounts. Deposit account terms vary, with the principal differences being the minimum balance required, the time periods the funds must remain on deposit, and the interest rate. - 14 - To supplement its funding needs, First Defiance also utilizes brokered Certificates of Deposit. Such deposits have maturities ranging from three months to one year. The total balance of brokered certificates of deposit was $408,000 million at December 31, 2007. Brokered CDs at December 31, 2006 totaled $17.6 million. Average balances and average rates paid on deposits are as follows: Years Ended December 31 2007 2006 2005 Amount Rate Amount Rate Amount Rate (Dollars in Thousands) Non-interest-bearing demand deposits $ 104,200 − $ 95,044 − $ 86,741 − Interest bearing demand deposits 310,230 2.67 % 289,214 2.44 % 273,502 1.19 % Savings deposits 92,756 1.51 76,775 0.36 87,708 0.27 Time deposits 661,974 4.65 640,479 4.05 570,826 3.00 Totals $ 1,169,160 3.46 % $ 1,101,512 3.02 % $ 1,018,777 2.02 % The following table sets forth the maturities of First Defiance’s certificates of deposit having principal amounts of $100,000 or more at December 31, 2007 (in thousands): Certificates of deposit maturing in quarter ending: March 31, 2008 $ 55,324 June 30, 2008 41,408 September 30, 2008 31,352 December 31, 2008 7,151 After December 31, 2008 22,104 Total certificates of deposit with balances of $100,000 or more $ 157,339 The following table details the deposit accrued interest payable as of December 31: 2007 2006 (In Thousands) Interest bearing demand deposits and money market accounts $ 220 $ 216 Savings Accounts − − Certificates of deposit 2,317 1,651 $ 2,537 $ 1,867 For additional information regarding First Defiance’s deposits see Note 11 to the financial statements. Borrowings—First Defiance may obtain advances from the FHLB of Cincinnati by pledging certain of its residential mortgage loans, non-residential loans and investment securities provided certain standards related to creditworthiness have been met. Such advances are made pursuant to several credit programs, each of which has its own interest rate and range of maturities. -15- The following table sets forth certain information as to First Defiance’s FHLB advances and other borrowings at the dates indicated. December 31 2007 2006 2005 (Dollars in Thousands) Long-term: FHLB advances $ 128,236 $ 129,128 $ 152,460 Weighted average interest rate 4.97 % 5.01 % 4.65 % Short-term: FHLB advances $ 11,300 $ 33,100 $ 28,500 Weighted average interest rate 4.28 % 5.18 % 3.65 % Securities sold underagreement to repurchase $ 30,055 $ 30,424 $ 25,748 Weighted average interest rate 3.14 % 2.98 % 2.68 % The following table sets forth the maximum month-end balance and average balance of First Defiance’s Long-term FHLB advances and other borrowings during the periods indicated. Years Ended December 31 2007 2006 2005 (Dollars in Thousands) Long-term: FHLB advances: Maximum balance $ 129,022 $ 152,164 $ 154,602 Average balance 128,622 141,836 153,267 Weighted average interest rate 5.05 % 4.89 % 4.63 % The following table sets forth the maximum month-end balance and average balance of First Defiance’s short-term FHLB advances and other borrowings during the periods indicated. Years Ended December 31 2007 2006 2005 (Dollars in Thousands) Short-term: FHLB advances: Maximum balance $ 45,800 $ 57,500 $ 45,000 Average balance 7,772 40,104 14,313 Weighted average interest rate 5.23 % 5.10 % 3.79 % Revolving credit agreements: Maximum balance $ 500 $ - $ 43,799 Average balance 171 80 301 Weighted average interest rate 6.20 % 5.13 % 2.25 % Securities sold under agreement to repurchase: Maximum balance $ 30,055 $ 30,424 $ 25,748 Average balance 23,739 20,318 17,718 Weighted average interest rate 3.04 % 2.84 % 2.18 % -16- First Defiance borrows funds under a variety of programs at the FHLB. As of December31, 2007, there was $128.2 million outstanding under various long-term FHLB advance programs. First Defiance utilizes short-term advances from the FHLB to meet cash flow needs and for short-term investment purposes. There were $11.3 million and $33.1 million in short-term advances outstanding at December31, 2007 and 2006, respectively. At December31, 2007, $11.3 million was outstanding under First Defiance’s cash management advance line of credit. The total available under the line is $15.0 million. Additionally, First Defiance has $100.0 million available under a REPO line of credit. Amounts are generally borrowed under these lines on an overnight basis. First Federal’s total borrowing capacity at the FHLB is limited by various collateral requirements. Eligible collateral includes mortgage loans, non-mortgage loans, cash and investment securities. At December 31, 2007, irregardless of amounts available on the REPO and Cash Management line, First Federal’s additional borrowing capacity with the FHLB was $49.9 million due to these collateral requirements. As a member of the FHLB of Cincinnati, First Federal must maintain a minimum investment in the capital stock of that FHLB in an amount defined in the FHLB’s regulations. First Federal is permitted to own stock in excess of the minimum requirement and is in compliance with the minimum requirement with an investment in stock of the FHLB of Cincinnati of $18.6 million at December31, 2007. Each FHLB is required to establish standards of community investment or service that its members must maintain for continued access to long-term advances from the FHLB. The standards take into account a member’s performance under the Community Reinvestment Act and its record of lending to first-time homebuyers. For additional information regarding First Defiance’s FHLB advances and other debt see Notes 12 and 14 to the financial statements. Subordinated Debentures -In March 2007, the Company sponsored an affiliated trust, First Defiance Statutory Trust II (“Trust Affiliate II”), that issued $15 million of Guaranteed Capital Trust Securities (Trust Preferred Securities). In connection with the transaction, the Company issued $15.5 million of Junior Subordinated Deferrable Interest Debentures (Subordinated Debentures) to Trust Affiliate II. Trust Affiliate II was formed for the purpose of issuing Trust Preferred Securities to third-party investors and investing the proceeds from the sale of these capital securities solely in Subordinated Debentures of the Company. The Subordinated Debentures held by Trust Affiliate II are the sole assets of the trust. Distributions on the Trust Preferred Securities issued by Trust Affiliate II are payable quarterly at a fixed rate equal to 6.441% for the first five years and a floating rate of three-month LIBOR plus 1.50%, repricing quarterly, thereafter. The Trust Preferred Securities are subject to mandatory redemption, in whole or in part, upon repayment of the Subordinated Debentures. The Company has entered into an agreement that fully and unconditionally guarantees the Trust Preferred Securities subject to the terms of the guarantee. The Trust Preferred Securities and Subordinated Debentures mature on June 15, 2037, but may be redeemed at the Company’s option at any time on or after June 15, 2012, or at any time upon certain events. In October 2005, the Company formed an affiliated trust, First Defiance Statutory Trust I (“Trust Affiliate I”), that issued $20 million of Trust Preferred Securities. In connection with the transaction, the Company issued $20.6 million of Subordinated Debentures to Trust Affiliate I. Trust Affiliate I was formed for the purpose of issuing Trust Preferred Securities to third-party investors and investing the proceeds from the sale of these capital securities solely in Subordinated Debentures of the Company. The Subordinated Debentures held by Trust Affiliate I are the sole assets of the trust. Distributions on the Trust Preferred Securities issued by Trust Affiliate I are payable quarterly at a variable rate equal to the -17- three-month LIBOR rate plus 1.38%, or 6.37% as of December 31, 2007.The rate was 6.74% at December 31, 2006. The Trust Preferred Securities issued by Trust Affiliate I are subject to mandatory redemption, in whole or in part, upon repayment of the Subordinated Debentures. The Company has entered into an agreement that fully and unconditionally guarantees the Trust Preferred Securities subject to the terms of the guarantee. The Trust Preferred Securities and Subordinated Debentures may be redeemed by the issuer at par after October 28, 2010. The Subordinated Debentures mature on December 15, 2035. Employees First Defiance had 510 employees at December31, 2007. None of these employees are represented by a collective bargaining agent, and First Defiance believes that it enjoys good relations with its personnel. Competition Competition in originating non-residential mortgage and commercial loans comes mainly from commercial banks with banking center offices in the Company’s market area. Competition for the origination of mortgage loans arises mainly from savings associations, commercial banks, and mortgage companies. The distinction among market participants is based on a combination of price, the quality of customer service and name recognition. The Company competes for loans by offering competitive interest rates and product types and by seeking to provide a higher level of personal service to borrowers than is furnished by competitors. First Federal has a significant market share of the lending markets in which it conducts operations. Management believes that First Federal’s most direct competition for deposits comes from local financial institutions. The distinction among market participants is based on price and the quality of customer service and name recognition. First Federal’s cost of funds fluctuates with general market interest rates. During certain interest rate environments, additional significant competition for deposits may be expected from corporate and governmental debt securities, as well as from money market mutual funds. First Federal competes for conventional deposits by emphasizing quality of service, extensive product lines and competitive pricing. -18- Regulation General
